In re Kerksieck, Harmon W.; Kerksieck, Maria Read; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of St. Mary, Sixteenth Judicial District Court, Div. “E”, No. 82146; to the Court of Appeal, First Circuit, No. CW91 0670.
Granted. The ruling of the trial court striking plaintiffs claim for exemplary damages is reversed. Any determination of whether or not the issue of plaintiffs entitlement to exemplary damages should go to the jury, should not be made until after plaintiffs evidence is presented.
COLE, J., would deny the writ.